Name: Commission Regulation (EEC) No 3857/87 of 22 December 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  plant product;  economic policy
 Date Published: nan

 No L 363/26 Official Journal of the European Communities 23 . 12. 87 COMMISSION REGULATION (EEC) No 3857/87 of 22 December 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the appli ­ cation of the subsidy system for oilseeds HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 6 (2) of Regulation (EEC) No 2681 /83 is hereby replaced by the follwing : 'However, the application shall also be considered where the seeds enter the undertaking during periods when the offices of the competent agency are closed including non-working days immediately following the day on which the said application was lodged.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (5) thereof, Whereas, as a result of the increase in the Community's oilseed harvest, undertakings are increasingly stepping up the quantities which they process ; whereas provision should therefore be made, in particular, for the applica ­ tion for the ID part of the certificate referred to in Article 6 of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 3074/87 (4), to be considered in cases where the seeds enter the undertaking immediately after the application is lodged and during hours when the offices of the competent agency are closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p. 7. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (4) OJ No L 291 , 15. 10 . 1987, p . 12.